﻿104.	 I begin my statement on a sad note, by mentioning the tragic incident that claimed 16 Korean lives, including those of four Cabinet Ministers, on 9 October in Rangoon. On behalf of the Government and people of Kenya, I convey our profound feeling of sadness and our condolences to all the families of the victims and to the Government of the Republic of Korea. We strongly condemn such acts of terrorism and political assassination. We sincerely believe that such acts will not solve anything and therefore deserve strong global condemnation.
105.	Now let me join other delegates who have spoken before me in warmly congratulating you, Sir, on your election to your high and onerous office. Your election is proof of the confidence placed in you personally and in your country by the General Assembly. I wish you all the best in guiding the work of the thirty-eighth session to a successful conclusion. On behalf of my delegation, I assure you of our fullest support in your endeavours to discharge the heavy responsibilities of the presidency.
106.	Further, I wish to pay tribute to your predecessor, Mr. Imre Hollai, who with singular distinction led the General Assembly successfully through the thirty-seventh session. We owe him a debt of gratitude for his efforts and the wisdom he displayed at all times.
107.	This is also a fitting occasion for me to pay tribute to the Secretary-General and the entire staff of the United Nations for the work they continue to do for the international community through the United Nations system.
108.	It is with great pleasure that I extend our sincere welcome to Saint Christopher and Nevis as the 158th Member of the United Nations. The admission of this country is a further step towards the final universality of the Organization.
109.	I wish to reaffirm the sentiments of my Government as expressed during the thirty-seventh session. The guiding spirit of my Government, under the leadership of President Daniel Arap Moi, is based on peace, democracy and justice to all under the rule of law, in a system which recognizes the supremacy of Parliament. Another fundamental objective of the Government is improving the economic and social welfare of our people in unity, freedom and love for one another. All our actions on the domestic front, as well as in the international arena, are geared to promote, project and vigorously defend these objectives. Our people are resolved to ensure that our present population and future generations enjoy the fruits of peace, unity and stability, while respecting the dignity of individual freedom.
110.	As we gather here today, we cannot help looking back and taking stock of the Organization's achievements and failures. We are certain that when the balance sheet is drawn up, the results will be unmistakably on the side of success.
111.	The central role and objective of the United Nations is the maintenance of international peace and security. Whenever threats to this objective and obstructions to its realization have arisen, the General Assembly has always exerted maximum pressure in favour of peace, tranquillity and mutual understanding. It is Kenya's sincere hope that the ballots cast in the Assembly will continue to reflect the general will of the international community to maintain peace and security for all nations, as well as its resolve to improve the welfare of all mankind. 

While expressing these expectations, we call upon those who are directly entrusted by the Charter with the task of maintaining international peace and security to pay more attention to the resolutions adopted year after year by the Assembly.
112.	Let me make a brief survey of the African scene in the context of the aims and objectives of the United Nations. The OAU went through a turbulent phase last year. Touchy and acute issues faced us in our continent. Under the chairmanship of the President of Kenya, Daniel Arap Moi, and with other heads of State and Government who attended the OAU Assembly, the organization was able to solve some of these thorny problems, and our organization was able to function in the interests of Africa and the world in general.
113.	The problem of Chad remains unresolved. At the nineteenth session of the Assembly of Heads of State and Government of the Organization of African Unity, held at Addis Ababa in June 1983, the President of Kenya, who was then Chairman of the Assembly, observed:
 Subsequent to the withdrawal of the peace-keeping force from Chad, there were indications that internal peace, reconciliation and national reconstruction were possible within the newly created political environment. This optimism has not fully materialized. Chad continues to experience internal conflicts with active support from external sources. As we have stated on many occasions regarding internal conflicts elsewhere in the world, we repeat the same by totally objecting to foreign interference in the internal affairs of States. In this particular case we reject and condemn interference in the internal affairs of Chad. We express the sincere hope that the people of Chad, left alone, will certainly sort out their problems in a more amicable and lasting way. 
114.	In the case of Western Sahara, at the same session my President reminded the African heads of State and Government that a referendum to ascertain the wishes of the people of the Territory would pave the way for a more amicable settlement of the problem of the Territory. In this, Kenya supports the efforts of the OAU Implementation Committee on Western Sahara.
115.	The Horn of Africa continues to be a region of tension and conflict. The existence of hostility in this area has adversely affected peaceful relations and the application of meaningful economic co-operation in the region. We are convinced that this conflict could easily be removed if all States in the area recognized and applied the fundamental OAU principle in regard to the sovereignty of independent States, respect for boundaries existing at the time of independence and non-interference in the internal affairs of other States.
116.	In South Africa, the tragedy of apartheid continues. The racist South African regime seeks to perpetuate its illegal rule, in defiance of decisions of this body. After decades of condemnation and protests by all peace- loving people the world over, including some whites in South Africa itself, the evil and inhuman system of apartheid continues to flourish, embracing as it does the total denial of political rights to the majority. Opposition to apartheid is met with brutal force against defenseless people, including children. It is a system which violates all the universal principles of human dignity on which the United Nations itself is based, yet all our efforts to have stronger action taken against South Africa continue to meet crippling resistance. We have adopted countless resolutions in the Assembly condemning the system. We have held many international gatherings which have exposed and equally condemned the evil system practiced by a racist minority bent on destroying the very tenets of civilized conduct, the most recent gathering being the Second World Conference to Combat Racism and Racial Discrimination, held at Geneva in August 1983. We must bring this inhuman system to an end.
117.	The racist regime has stubbornly stepped up its policy of destabilization of the neighbouring States. Mozambique, Angola and the landlocked Kingdom of Lesotho have been victims of South African military aggression. We have castigated and deplored this aggression, and we appeal to the Western countries, friends of South Africa, to use their influence to stop South Africa committing further military aggression against these countries and the other front-line States.
118.	In 1977 the Security Council, in a modest step forward, imposed an arms embargo against South Africa and decided that the sale of arms to South Africa represented a threat to international peace and security. We know, however, that this resolution, 418 (1977), has been violated by certain States. The time has come when the international community must face up to the gravity of the situation in South Africa. There is no longer any time left for ambiguity and prevarication over	We must urge the friends of South Africa to declare without any qualification that the sale of arms and related materials to South Africa poses a threat to international peace and security under the provisions of Chapter VII of the Charter of the United Nations.
119.	Information has come to us through the public media and from various sources to the effect that the racist regime is making moves to remove petty apartheid in public places, extend limited suffrage to coloured people and Indians in South Africa and create Bantustans. Let us not be confused by such information, whether or not it is true. We should not be deceived by such designs. Kenya has all along been calling for the total eradication of apartheid. We remain confident that the struggle to put an end to the	system will succeed. We must continue to give every assistance possible to the freedom fighters in South Africa and Namibia in their legitimate struggle under the leadership of their liberation movements until final victory is won and apartheid vanishes forever.
120.	In the 38 years of United Nations history, there are voluminous records of the illegal and brutal occupation of Namibia by South Africa. Not content with the illegal occupation, South Africa has converted Namibia into a military base, a spring-board from which it has carried out frequent unprovoked attacks against neighbouring States.
121.	Since 1966, South Africa has defiantly resisted every move aimed at a peaceful termination of its illegal occupation of Namibia. Indeed, Africa and the entire world community are bound to ask what it is that South Africa wants. It is now more than five years since the United Nations plan for the independence of Namibia was endorsed by the Security Council in its resolution 435 (1978). At the time that resolution was adopted, we hoped that South Africa had regained its senses and was ready to co-operate in implementing a peaceful transition to independence for Namibia. Our hopes have been rudely frustrated by South Africa's intransigence. Instead of moving towards the implementation of the United Nations plan for the independence of Namibia, the regime has now resorted to an intensified war against neighbouring States, particularly Angola, Mozambique and Lesotho.
122.	A State or group of States has brought up an issue simply to complicate negotiations for the independence of Namibia. We must not confuse the issue of Namibia's independence with the territorial integrity of Angola. We state here once more that we strongly reject the linking 
of the independence of Namibia with the withdrawal of Cuban troops from Angola. We know that such linkage was first suggested and has been encouraged by one permanent member of the Security Council. Given this encouragement, South Africa has remained not only stubborn but more aggressive towards Angola. Angola is an independent State and must be accorded the right to look for help, given the aggression coming from South Africa. We will not accept any propaganda conceived in a superpower context to justify South Africa's presence in Namibia.
123.	The Security Council met in May this year and, in resolution 532 (1983), mandated the secretary-General to carry out consultations with the parties concerned. The results of those consultations reveal that South Africa is still adamantly demanding the removal of Cuban troops from Angola, as though a connection between the two issues ever existed. The international community still demands that South Africa change its stand in this issue. Furthermore, we learn that South Africa has announced its intention to establish a state council in Namibia to draw up a constitution for Namibia. The move is an attempt to impose a settlement on Namibia that is favourable to South Africa. It was condemned by the Non- Aligned Movement in March this year and deserves further condemnation by this body. The action by South Africa is not only inconsistent with Security Council resolution 439 (1978) but also represents an attempt by the Pretoria regime to obstruct the implementation of the internationally recognized United Nations plan for the independence of Namibia.
124.	The international community must face squarely its responsibility for Namibia. We remain extremely concerned that the United Nations efforts have been frustrated by the use of the veto in the Security Council. We have the rather anomalous situation where those whose efforts for the independence of Namibia are spurned by South Africa are, at the same time, the ones who protect South Africa with vetoes against the stronger action demanded by South Africa's intransigence. Something must be done to remove that anomaly. We from Africa have come a long way in our struggle to liberate our continent from regimes based on racial discrimination and colonialism. At the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi from 7 to 12 March 1983, the President of my country, Daniel Arap Moi, who was then still Chairman of the OAU Assembly, stated:
 All of us in Africa wish for nothing less on behalf of Namibia than total and unobstructed independence, so that the people of that country can work out their own political system and development strategies. We will not stop in our drive at the border of Namibia. This should serve as a clear message to South Africa and its friends. 
125.	I shall now draw the Assembly's attention to one of the most dangerous areas on the international scene. I refer to the problem of the Middle East and to recent events in that area. The situation has remained tense, with violent conflicts, over the last three decades. During that time the international community has witnessed the miserable plight of the Palestinian people, dispossessed, uprooted from their land and dispersed. The threat to international peace and security coming from that area is perpetrated by Israeli policies of expansionism and aggrandizement.
126.	My delegation has, on many occasions in the deliberations of this Organization, made known its views on the question of the rights of the Palestinian people. We have stated on many occasions that there can be no lasting peace in the area until the legitimate interests of the Palestinians are fully accommodated. We have stated time and again that peace in the region can prevail only if certain conditions are fulfilled.
127.	First, Israel must withdraw from all Arab land occupied since 1967. We strongly oppose the acquisition of land through the use of force. It is regrettable that Israel continues to defy the Organization's resolutions with regard to Arab territories it occupies.
128.	Secondly, Israel must recognize the rights of the Palestinians as a people, including their rights to self- determination and to an independent State of their own. Israel must be made to understand that it cannot justify its existence by brutally denying the existence of a Palestinian State. When the Organization, back in 1947, partitioned Palestine and created a new State, Israel, it was never the intention of this body to write off the State of Palestine.
129.	Thirdly, in all negotiations aimed at solving the problems of the Middle East, the Palestinian people must participate on an equal footing with other parties.
130.	Fourthly, we must recognize Israel's right to exist as an independent State within internationally recognized borders.
131.	We believe that acceptance of those four conditions would ensure the right atmosphere for establishing peace and security in the region.
132.	It is our view that as long as the Palestinians are denied their right to self-determination the problem of the Middle East will remain unsolved. Already Israel has extended this conflict to the independent State of Lebanon, with all the shocking brutalities of last year, which left us immobilized. We call for immediate withdrawal of all foreign troops from Lebanese territory in the interest of peace and stability in the region.
133.	It is regrettable that the war between Iran and Iraq continues, despite the efforts of the non-aligned countries and the international community to bring about a peaceful solution between the two brotherly States. We once again urge both countries to heed the appeals made by the international community to end this costly conflict.
134.	I should like to make a short reference to the situation obtaining in both Afghanistan and Kampuchea. Both countries, in the view of my Government, are victims of foreign interference and intervention. My country's position on this question has been voiced in international forums on various occasions, when Kenya has called for the withdrawal of all foreign troops from Afghanistan and Kampuchea. Kenya deplores any foreign interference and intervention in matters that are exclusively internal to any given State. We call for full respect for the principles of the sovereignty, territorial integrity and political independence of all States. A violation of these principles on any pretext is contrary to the aims and purposes of the Charter of the United Nations. In this respect, therefore, we call for the total withdrawal of all foreign troops from Afghanistan and Kampuchea without further delay.
135.	The issue of Cyprus continues to feature prominently in the Organization's debates. Kenya has called and will always continue to call for respect for and recognition of the territorial integrity, independence and sovereignty of Cyprus. We call for the withdrawal of foreign troops from Cyprus. We urge the people of Cyprus themselves to revive the inter-communal talks in order to solve their problems without external obstacles.
136.	We are also extremely concerned about the continuing tensions in Central America and the Caribbean. This region is faced with serious political, social and economic crises, greatly aggravated by external intervention. 

It is our view that the increasing threats and acts of aggression from outside forces have worsened the situation. My Government would like to commend the peace initiatives presented by the Governments of Mexico, Colombia, Panama, Venezuela and France and the positive responses which have come from some of the States in the region.
137.	I wish to make some observations on another matter that continues to be of concern to the Organization as well as to my country. Kenya has supported and will continue to support the proposal that the Indian Ocean be designated a zone of peace. To us in Kenya, the Indian Ocean as a zone of peace  is not a political slogan but is essential for safeguarding our own territorial integrity. We support the call for an international conference on the Indian Ocean to consider all the aspects of this problem. We urge all the maritime States to co-operate fully with the littoral and hinterland States of the Ocean in the preparations for such a conference.
138.	It is with absurd cynicism that human beings seem to have opted for total annihilation as their imperative mission and ultimate destiny. We have been witnessing mounting tension and distrust all over the world. Endless negotiations have failed to promote real progress in halting the arms race or lowering the tensions among nations. The goal of general and complete disarmament continues to dude mankind, and inevitably this leaves the States living in the lengthening shadow of burgeoning nuclear stockpiles.
139.	The socio-economic problems currently contaminating the world cannot be viewed in isolation from the arms build-ups and the ever-increasing military budgets. It does not make sense or logic to be spending over $650 billion annually on the manufacture of armaments when no adequate resources are being made available for the economic development and social welfare of the majority of the world's people. It is a sad paradox of the twentieth century that the third world economies, buffeted by recession and faced with all sorts of setbacks to their economic development, are spending an average of over 12 per cent of their gross national product on the procurement of weapons of war. The accumulated experience of human history shows quite clearly that if we do not end this mad rush to manufacture more and more terrible weapons of destruction, we shall be heading for self-destruction and the annihilation of human civilization.
140.	The need to build and strengthen trust and confidence among nations is urgent and imperative, and Kenya stands ready and willing to play its part as a first step on the road to strengthening international understanding. The time has come for the adoption by the Assembly of a convention that will guarantee the security of non- nuclear-weapon States against the use or threat of use of nuclear weapons.
141.	The continuing deterioration of the international situation and the intensification of the arms race have brought the world to the brink of a nuclear catastrophe. In such a political climate no progress can be made in disarmament negotiations. We therefore call on all States, in particular the nuclear-weapon States and other militarily significant States, to demonstrate the political will and firm commitment necessary for the implementation of the recommendations made and decisions taken in the field of disarmament.
142.	One of the historic events of this decade is the adoption of the United Nations Convention on the Law of the Sea/ The occasion not only marked the emergence of a new legal regime governing the exploitation of the sea, the sea-bed and the ocean floor and the subsoil thereof, but also demonstrated clearly the importance of equitable compromise in the interest of all mankind. The
Convention was the result of hard negotiations over a period of many years, and it is Kenya's hope that even those countries which were not able to support the Convention at the time of its adoption will find it both useful and necessary to do so in the future, to ensure uniformity in its implementation and use.
143.	As a result of the adoption of the Convention, the Preparatory Commission for the International Sea-Bed Authority and for the International Tribunal for the Law of the Sea has commenced its work. It is expected that it will bring about a smooth transition for the coming into force of the Convention. We are encouraged by this trend.
144.	The Preparatory Commission has been considering various matters relating to sea-bed mining and the question of bringing into operation the International Sea-Bed Authority, the Enterprise and the International Tribunal for the Law of the Sea. This is a difficult task, but we are encouraged by the manner in which the Commission is tackling its work. We therefore appeal to the whole of the United Nations membership to support the Commission, for only thus can the international community be assured of a smooth, effective and uniform implementation of the United Nations Convention on the Law of the Sea.
145.	For the last nine years we have been working on ways and means of strengthening the Organization's effectiveness. In fulfilling this task under the Charter, the United Nations has faced the very basic problem of the use of the power of veto. At times this power has been abused by those to whom it has been entrusted, for selfish national interests rather than for the maintenance of international peace and security. We are disappointed with the lack of concrete progress in the work of the Special Committee on the Charter of the United Nations and on Strengthening the Role of the Organization. It is important for all of us to realize that unless we make the United Nations a viable organization, to enable it to maintain international peace and security as envisaged in the Charter, there will be no peace for anyone. I therefore wish to make a special appeal to the permanent members of the Security Council to allow progress to be made in the work of this Special Committee.
146.	Another area of great interest and concern to the Government and people of Kenya is the current international economic situation. We are gravely concerned at the critical situation in which the international economy finds itself today. The world economy as a whole is engulfed in a prolonged and deepening crisis which threatens the economic future of all countries, but it is the developing countries which have been hit the hardest by its effects, resulting in the severe curtailment of their economic growth and seriously impairing their prospects for years to come.
147.	The economic situation in the developing countries is pathetic. It is in those countries that we find acute balance-of-payments problems, foreign exchange shortages, falling per capita incomes, rapidly rising unemployment, high rates of inflation and other economic problems. In Africa particularly, the Governments continue to battle with economic problems of such magnitude that they are unable to meet targets contained in their own development plans. As a result, the African peoples continue to be plagued by hunger, disease and ignorance many years after achieving independence.
148.	One wonders whether there is sufficient concern among the developed countries of the North over the declining per capita incomes of the developing countries which are already over-burdened by extreme poverty, 
malnutrition and massive underemployment. One wonders also whether there is sufficient understanding of the implications of investment cutbacks and disrupted development programmes in the developing countries. The intense problems that the people in the developing countries face every day of their lives in a situation with no hope for the future should not be tolerated. We cannot expect international peace and security to prevail if the present world economic disorder persists. We should not underestimate the dangers that could arise from the majority of the people in the developing countries of the South who continue to be victims of the present international economic arrangement and whose hopes for a better tomorrow are dwindling at an alarming rate.
149.	The outlook for international economic relations is grim. While the attempt to launch global negotiations in the United Nations continues to face an impasse, many developed countries are not honouring their past commitments. In some cases, some developed countries have shown signs of disowning commitments contained in the International Development Strategy for the Third United Nations Development Decade and other resolutions adopted by the General Assembly and in other bodies of the United Nations. In view of all this, the developing countries, including my own, feel disillusioned, as they continue to face stagnating or falling export earnings, high debt-service burdens, investment cutbacks, rising unemployment and continuous decline in per capita incomes.
150.	This session is being held at a time when the economic problems confronting the developing countries are more acute than ever. In the view of my delegation, trade is a very important component of international economic co-operation. Its decline has deprived developing countries of the badly needed foreign exchange without which they are unable to import capital goods and other things required for economic development. The terms of trade of the developing countries have been declining for years, but they have deteriorated sharply since 1980, when the prices of primary commodities collapsed. Since 1980 the tide of protectionism in the developed market-economy countries has been more evident than ever before because of inward-looking policies of these countries. It was painfully apparent last November that the ministerial- level meeting of the Contracting Parties of the General Agreement on Tariffs and Trade lacked the liberal consensus which characterized previous trade rounds.
151.	As the Assembly is aware, developing countries members of the Group of 77 met at Buenos Aires to prepare the Buenos Aires Platform/ in preparation for the sixth session of the United Nations Conference on Trade and Development, which was held at Belgrade from 6 June to 2 July 1983. The Group of 77 had undertaken intensive work to arrive at its positions, which include specific proposals for action by the international community to improve international trading relations. Needless to say, the developing countries were disappointed at Belgrade because, whereas they went there with open minds for negotiations, they were treated to negative attitudes of the States in Group 3. The theme of recovery and development which was the central theme of the sixth session was therefore diluted by developed countries, which refused to co-operate in the vital areas of trade, money and finance. My delegation joins those delegations which feel that the session failed just at a time when immediate measures were needed to improve the terms of trade of the developing countries.
152.	The developing countries are in great need of financial resources, without which they cannot continue their development efforts. For my own country, the year 1982/83 was particularly difficult because the Government had to curtail expenditures. Yet, this was happening only two years after the adoption by the international community in 1980 of the International Development Strategy for the Third United Nations Development Decade, in which it was recognized that external financial resources, particularly official development assistance, constitute an indispensable element of support for the developing countries' own efforts. I will be speaking for the developing countries if I say that none of the major developed countries will have reached the target of the 0.7 per cent of their gross national product required by the Strategy by 1985. We have only 14 months to go before January 1985.
153.	Let me take this opportunity to repeat that the present international monetary and financial arrangements are not adequate for the equitable development of the world economy and accelerated development of developing countries as anticipated in the International Development Strategy. Although the Bretton Woods institutions were created for that purpose, they seem to act more in the interest of the developed countries than the developing countries. These views were expressed in the statement recently made by my President at  one of the international meetings where he stated:
 We should also recall that rules governing the major international lending institutions—the IMF and the World Bank—were designed in the absence of developing countries, and we still have very little say in the respective decision-making processes. This is a frustration to the whole situation, since there is much hard-won experience, embodying opinions and ideas, which the developing States could now contribute. My own view is that there is now an abundant case for restructuring of the international monetary system, and there is most certainly a need for resuming allocations of special drawing rights as a feature of some expanded and liberalized measures of balance of payments support for developing countries. 
154.	As an immediate measure in this regard, the seventh summit meeting of the non-aligned countries, meeting at New Delhi last March, proposed an international conference on money and finance for development at which some of the most pressing monetary and financial issues in the developing countries would be tackled. These proposals, which have now been widely accepted, should be endorsed at this session.
155.	My Government attaches the greatest importance to the industrialization of developing countries, particularly in sub-Saharan Africa. It will be recalled that last year the Assembly adopted resolution 37/212, which, infer requested the Secretary-General to allocate adequate staff and financial resources so as to ensure the effective co-ordination and implementation of the activities of UNIDO and ECA related to the Industrial Development Decade for Africa. Since this session of the Assembly will be considering the report of the Industrial Development Board , it is my sincere hope that there have been responses in order to implement the programme of the Decade. In this connection, also, I urge the Fourth General Conference of the United Nations Industrial Development Organization to give significance to the Decade by including it in its agenda.
156.	Turning now to the question of science and technology, I would like to stress that my Government attaches great significance to development of science and technology developing countries. We believe that science and technology are crucial vehicles for the implementation of the International Development Strategy and for 
the early attainment of the new international economic order. It is regrettable, therefore, that four years after the conclusion of the Vienna Programme of Action on Science and Technology for Development,  no substantial agreement has been reached to implement the Programme, especially as it relates to financial resources. My Government urgently calls for an early resolution of the unresolved issues in the Vienna Programme of Action through intensified negotiations within the appropriate United Nations bodies, including the Intergovernmental Committee on Science and Technology for Development.
157.	Energy is an essential element of the development process and it continues to cause very serious problems, particularly to developing nations like my own which are adversely affected by the energy crisis. The need to shift nations from dependence on petroleum to greater reliance on alternative sources of energy led to the adoption in 1981 of the Nairobi Programme of Action for the Development and Utilization of New and Renewable Sources of Energy.? My delegation at this juncture is concerned at the slow pace in the implementation of the Nairobi Programme, particularly on the question of mobilization of financial resources for harnessing new and renewable sources of energy. During this session of the Assembly, the Kenya delegation stands ready to participate actively in the discussions of this item in order to find ways and means of implementing the Programme without further delay.
158.	We are aware of the reports submitted to the Assembly on the eleventh session of the Governing Council of the United Nations Environment Programme and the sixth session of the Commission on Human Settlements. The important recommendations of those two organs need implementation and, for that to be done, adequate financial resources are indeed necessary. My delegation therefore calls on the developed donor countries and others in a position to do so to make substantial contributions towards the implementation of the planned programmes in the fields of environment and human settlements.
159.	Turning now to the question of economic and technical co-operation among developing countries, Kenya has repeatedly called on developing countries to intensify their co-operation at subregional, regional and interregional levels in all fields. As for the developed countries, my delegation urges them to view activities in connection with economic and technical co-operation among developing countries not as being discriminatory against them, but as complementing North-South co-operation. The developed countries should therefore accord all necessary support to those activities.
160.	It was in the spirit of South-South co-operation that developing countries adopted the Caracas Programme of Action in 1981, the implementation of which has been enhanced by the many intergovernmental economic and technical meetings in the last two years. Also, in certain regions new initiatives of South-South co-operation have emerged. For instance, in December 1981 some 18 countries of eastern and southern Africa concluded a treaty establishing a preferential trade area which is already operational, the treaty having been signed and ratified by the majority of the member States. The technical services utilized during the negotiations of that treaty were rendered by ECA. My Government and other Governments of the subregion would appreciate any assistance to the young preferential trade area in order to make it a reality.
161.	The critical economic problems facing Africa require concerted international attention. Africa is the least developed of all the continents and suffers from underdevelopment, food shortages, balance-of-payments problems, foreign exchange shortages and acute lack of external financial resources for development. In addition to these problems, Africa has a majority of the least developed countries. Out of all the problems facing Africa, my delegation would like to single out the acute food shortages that recent reports have shown. Food and agricultural production have declined drastically in Africa in the recent years owing, inter alia to adverse climatic conditions, rising population, inadequate investment in the agricultural sector, lack of storage facilities and shortage of foreign exchange to import agricultural items such as fertilizers. Yet food and agriculture are the most important elements in human life because they involve the very survival of mankind in that food is a basic need. It is necessary, therefore, for the international community to take urgent collective measures to assist African countries in the implementation of the Lagos Plan of Action for the economic development of Africa in order to alleviate critical food shortages and to attain self-sufficiency in food in Africa. It is particularly important for the international community to assist African Governments to adopt and implement food policies at the national level. We therefore look forward to increased assistance from both bilateral donors and multilateral sources.
162.	We end by appealing to all gathered here during the thirty-eighth session of the General Assembly to make concrete, practical and action-oriented recommendations and decisions which are geared towards making this world a better place for mankind as a whole today and in the days to come.



































 
 



